FLAKING DEVELOPMENT ANALYSIS METHOD
AND FLAKING DEVELOPMENT ANALYSIS DEVICE
FOR RACEWAY RING OF ROLLING BEARING



REASONS FOR ALLOWANCE

This action is in response to the Applicant’s Preliminary Amendment dated July 28, 2021.

Claims 1 - 6 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a flaking development analysis method for a raceway ring of a rolling bearing for predicting development of flaking of a raceway ring of a rolling bearing, comprising the combination of steps of:
acquiring presence or absence and a shape of flaking of the raceway ring by a flaking state acquisition unit;
calculating, based on at least the acquired shape of the flaked portion, a specification of the rolling bearing, and a working condition of the rolling bearing, a rolling element load acting on a rolling element when the rolling element passes through an exit portion of the flaked portion of the raceway ring taking a shape of the in-progress flaked portion into consideration;

calculating, based on the rolling element load at the exit portion of the flaked portion, a development speed of the flaking in which a shape of the in-progress flaked portion is taken into consideration; and
calculating a relationship between an elapsed time and a shape of the flaked portion based on the development speed of the flaking.

Independent claim 5 has been found to be allowable over the prior art because the prior art fails to teach or suggest a flaking development analysis device for a raceway ring of a rolling bearing for predicting development of flaking of a raceway ring of a rolling bearing, comprising:
a flaking state acquisition unit configured to acquire presence or absence and a shape of flaking of the raceway ring; and
an arithmetic unit configured to:
calculate, based on at least the acquired shape of the flaked portion, a specification of the rolling bearing, and a working condition of the rolling bearing, a rolling element load acting on a rolling element when the rolling element passes through an exit portion of the flaked portion of the raceway ring taking a shape of the in-progress flaked portion into consideration,
calculate, based on the rolling element load at the exit portion of the flaked portion, a development speed of the flaking in which a shape of the in-progress flaked portion is taken into consideration, and
calculate a relationship between an elapsed time and a shape of the flaked portion based on the development speed of the flaking.

All remaining claims have been found to be allowable due to, at least, the claims’ dependency on either independent claim 1 or independent claim 5.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856